Per Curiam,
There is practically a single question here involved,—Could the court, under the evidence, direct a verdict for the defendant ?
We think not. The question was one of fact and as such, exclusively for the jury. There was much more than a spark of evidence as to the possession by the plaintiff’s husband of the ■ note upon which she brought her suit subsequent to the time when the defendant said he paid it. The disputed fact, as' to which there was contradictory testimony, was clearly for the jury, and was submitted fairly, there being no exception to the charge of the court. Not only was the question one for the jury, but we think there was abundant evidence to sustain their verdict.
Judgment affirmed.